DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on March 18, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 and December 16, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note: it is noted that the Foreign Patent Document EP 3654359 A1 is the English translation of the Foreign Patent Document JP 6328356 B1.

Drawings
The drawings were received on March 18, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 4 are allowed.

The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “the circuit breaker and the high-speed closer are aligned in a first direction with a distance provided therebetween, the distance being equal to or longer than a spatial distance for insulation between sites having potentials different from each other, the capacitor and the lightning arrester are aligned in a second 
Claims 2 – 4 are allowed by dependence on claim 1.
 
The closest prior art is considered to be Park (US 2016/0322178 A1), Kim (2016/0329179 A1), and Hatanaka (JP 2003123569 A).
Park teaches a direct-current circuit breaker (100 – Fig. 2) that interrupts a direct current at a current zero point formed by superimposing an oscillating current on the direct current ([0004], claim 4, lines 1-18) flowing through a direct-current line (10 – Fig. 2), the direct-current circuit breaker (100 – Fig. 2) comprising: a circuit breaker (110 – Fig. 2) inserted in the direct-current line (10 – Fig. 2); and a circuit portion (120, 130, G1, G2, LX RCH – Fig. 2) connected in parallel to the circuit breaker (110 – Fig. 2) to generate the oscillating current ([0004]), wherein the circuit portion (120, 130, G1, G2, LX RCH – Fig. 2) includes: a capacitor (131 – Fig. 2) and a reactor (132 – Fig. 2) connected in series to each other to generate the oscillating current; a high-speed closer (G2 – Fig. 2) connected in series to the capacitor (131 – Fig. 2) to perform closing for forming the current zero point; and a lightning arrester (120 – Fig. 2) to reduce an overvoltage of the capacitor (131 – Fig. 2), the lightning arrester (120 – Fig. 2) being connected in parallel to the capacitor (131 – Fig. 2) and the high-speed closer (G2 – Fig. 2).
Kim teaches a direct-current circuit breaker (Fig. 2) that interrupts a direct current at a current zero point ([0014]) formed by superimposing an oscillating current on the direct current ([0004]) flowing through a direct-current line (line A-B – Fig. 2), the direct-current circuit breaker comprising: a circuit breaker (110 – Fig. 2) inserted in the direct-current line (line AB – Fig. 2); and a circuit portion (120, 130, 140, 160 – Fig. 2) connected in parallel to the circuit breaker (110 – Fig. 2) to generate the oscillating 
Hatanaka teaches a direct-current circuit breaker (Fig. 1) that interrupts a direct current at a current zero point formed by superimposing an oscillating current on the direct current flowing through a direct-current line (Fig. 1, Fig. 2) (page 4, lines 11-19), the direct-current circuit breaker comprising: a circuit breaker (4 – Fig. 1) inserted in the direct-current line (DC line in Fig. 1); and a circuit portion (1, 2, 3, 5 – Fig. 1) connected in parallel to the circuit breaker (4 – Fig. 1) to generate the oscillating current, wherein
the circuit portion (1, 2, 3, 5 – Fig. 1) includes: a capacitor (1 – Fig. 1) and a reactor (3 – Fig. 1) connected in series to generate the oscillating current; a high-speed closer (2 – Fig. 1) connected in series to the capacitor (1 – Fig. 1) to perform closing for forming the current zero point; and a lightning arrester (5 – Fig. 1) to reduce an overvoltage of the capacitor (1 – Fig. 1), the lightning arrester (5 – Fig. 1) being connected in parallel to the capacitor (1 – Fig. 1) and the high-speed closer (2 – Fig. 1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Amita (WO 2018230224 A1) a direct-current circuit breaker comprising a mechanical switching part, a semiconductor switching part and a commutation device. The mechanical switching part has at least one mechanical switching unit and an insulating column supporting the at least 
Munakata (US 8,270,128 B2) teaches a commutation type DC breaker comprising a main switch inserted in series into a main circuit for connecting a DC source and a load, a commutation capacitor, a reactor, and a commutation switch for supplying charges stored in the commutation capacitor to the main switch in an opposite direction to a main circuit current, producing a current zero point, thereby breaking the main switch, characterized in that the commutation capacitor, the reactor, and the commutation switch which are composed a commutation circuit and a control circuit for controlling the turning on or off of the main switch and the commutation switch are loaded on a frame with the main switch loaded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836


						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836